Citation Nr: 0713407	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-24 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected skin disability, currently evaluated as 30 
percent disabling.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, including 
claimed as secondary to a service-connected skin condition 
and/or due to herbicide exposure.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).   

Procedural History

The veteran served on active duty from October 1966 until 
February 1970.  
Service in Vietnam is indicated by the evidence of record.

In an October 1977 rating decision, service connection for a 
skin condition of the feet and hands was granted; a 10 
percent disability rating was assigned.  In a June 2001 
rating decision the current 30 percent disability rating was 
assigned.  

In March 2003 the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected skin condition.  In June 2003, the RO 
received the veteran's claims of entitlement to service 
connection for PTSD and for neuropathy of the extremities, 
claimed as secondary to the service-connected skin condition 
or to herbicide exposure.  The July 2004 rating decision 
denied the veteran's claims of entitlement to an increased 
disability rating for his skin condition and service 
connection for neuropathy.  Service connection of PTSD was 
granted and a 30 percent disability rating was assigned.  The 
veteran disagreed, and the appeal was perfected by the timely 
submission of the veteran's substantive appeal in July 2005.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal 

In August 2006, the veteran was informed that the RO denied 
his claim of entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  To the Board's knowledge, the veteran 
has not disagreed with that decision, and that issue is 
therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

The veteran is seeking entitlement to increased disability 
ratings for service-connected PTSD and a service-connected 
skin condition.  He is also seeking entitlement to 
neuropathy, claimed as secondary to the service-connected 
skin condition or alternatively as due to in-service 
herbicide exposure.  For the reasons set out immediately 
below, the Board has determined that a remand is in order. 

A review of the veteran's claims folder indicates that he has 
been granted a disability retirement by the United States 
Postal Service.  The evidence of record does not include the 
veteran's postal service disability records.  The veteran 
contends that PTSD, his skin condition and the claimed 
neuropathy led to his retirement.    Because the postal 
service records may contain information which is relevant to 
all three issues on appeal, these must be obtained.  

With respect to the veteran's claim of entitlement to service 
connection of neuropathy, the only competent medical evidence 
which discusses the source of the veteran's neuropathy is a 
June 2001 VA treatment record which appears to indicate that 
the veteran's sensory neuropathy may be related to alcohol 
consumption, tobacco use and obesity.  The veteran was 
referred for a VA medical examination and opinion in July 
2003.  At that time, the examiner diagnosed neuropathy.  
However, the examiner did not opine as to the etiology of the 
veteran's condition. 
The Board believes that additional development must be 
undertaken.

With respect to the PTSD claim, the most recent VA 
compensation and pension examination is nearly four years 
old.  A review of the veteran's statements, including 
September 2006 correspondence, indicates that he believes 
that his condition has worsened.  The Court has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The Board additionally observes that the medical evidence now 
of record indicates that the veteran's non-service connected 
substance abuse is also contributing to his reduced mental 
health functioning.  The Board is precluded from 
differentiating between symptomatology attributed to service-
connected disability and non service-connected disability in 
the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Additional 
examination may serve to clarify this point.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the United States 
Postal Service and request the veteran's 
disability determination records.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.  

2.  After the completion of the foregoing, 
VBA should arrange for a medical 
professional with appropriate expertise to 
review the veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that any neuropathy is as 
least as likely as not due to any incident 
in service, to include herbicide exposure.  
If the reviewing medical professional 
deems it to be necessary, the veteran 
should undergo VA examination and/or 
diagnostic testing.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

3.  VBA should arrange for an examination 
of the veteran by a clinician with 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected PTSD.  The 
veteran's VA claims folder must be made 
available to and be reviewed by the 
reviewer.  In particular, the reviewer 
should attempt to distinguish 
symptomatology which is attributable to 
the veteran's service-connected PTSD and 
that which is attributable to any other 
diagnosed psychiatric disability, to 
include alcohol abuse.  If the reviewer 
believes that diagnostic testing or n 
interview with the veteran is necessary, 
such should be arranged.  If the reviewing 
clinician cannot distinguish among various 
psychiatric symptomatology, this should be 
indicated.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

4.  Thereafter, VBA must readjudicate the 
issues on appeal.  If the decision remains 
unfavorable to the veteran, in whole or in 
part, a supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his representative should be provided 
with the SSOC, and an appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



